DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 11/03/2021. Claims 1, 4, 6, 8, 11, 13, 15, 18, and 20 have been amended and no claims have been newly added. Accordingly, claims 1, 3-8, 10-15, and 17-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/03/2021, with respect to the rejection(s) of claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive, since Yang does not disclose using feature intensities in the clustering process. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang, NGUYEN, and Wheeler as cited below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US20180188038A1 in view of NGUYEN ET AL. US20160180177A1 (henceforth NGUYEN) and Wheeler et al. US20180188037A1 (henceforth Wheeler) 

Regarding claim 1,
Yang 
A method comprising: receiving, as an autonomous vehicle navigates a route, data indicating an inconsistency between pre-mapped data describing a location on a map, and current data describing a new feature of the location,
(See Fig. 2 and Para. 0055, “The map update API 285 also allows the vehicle computing system 120 to determine whether the information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110” and Para. 0060, “The map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly”. An autonomous vehicle receives data indicating an inconsistency between pre-mapped data and current data describing a new feature of the location (i.e. road signs or lane information) based on changes in mad data observed by the vehicle (Para. 0053) driving along various routes.)
wherein the current data is captured by at least one sensor of the autonomous vehicle; (See Para. 0055, “The map update API 285 also allows the vehicle computing system 120 to determine whether the information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the 

Yang discloses clustering the current data together based on a threshold spatial closeness of pixels within the new feature, wherein the clustering describes the new feature (See Figs. 14C-14D, Para. 0113 and Para. 0109). However, Yang does not specifically state clustering the current data together based on associated intensity of the new feature and a threshold spatial closeness of pixels within the new feature, wherein the clustering describes the new feature. 
However, NGUYEN teaches:
clustering the current data together based on associated intensity of the new feature and a threshold spatial closeness of pixels within the new feature, wherein the clustering describes the new feature
(See Para. 0053, “After capturing operation 180, LIDAR-based process 175 proceeds to segmenting operation 185, in which LIDAR processing module 60 segments captured LIDAR data into clusters. To segment captured LIDAR data, LIDAR processing module 60 may group adjacent portions of each frame of LIDAR data that have similar intensities into clusters.” And Para. 0054, “Lidar-based process 175 then proceeds to identifying operation 190, in which small clusters of sufficient intensity are identified as candidate raised pavement markers 195.” The LIDAR data is segmented into clusters, such that adjacent portions of each frame of LIDAR data 
It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Yang to incorporate the teachings of NGUYEN to include clustering the current data together based on associated intensity of the new feature and a threshold spatial closeness of pixels within the new feature, wherein the clustering describes the new feature in order to detect and classify the new feature in an efficient manner. In para 0049 of NGUYEN, “detection of reflective intensity is relevant to the present disclosure, because high intensity clusters are considered candidate raised pavement markers.” Therefore, capturing the change in intensity from LIDAR data and identifying clusters of high intensity data points is beneficial for identifying a feature such as raised pavement markers on the road.
Yang does not specifically state updating semantic labels of the pre-mapped data based on the new feature described by the current data to generate modified pre-mapped data. However, Wheeler teaches:
updating semantic labels of the pre-mapped data based on the new feature described by the current data to generate modified pre-mapped data.
(In para 0100, “FIG. 10 is a flow chart illustrating an example process of an online HD map system 110 (e.g., the map update module 420) updating existing landmark maps, according to one embodiment. The online HD map system 110 receives 1002 verification records and associated data (e.g., raw sensor data) from vehicles 150.”  “For one or more mismatch records of the first type that correspond to an unverified detected object at a particular location, the online HD map system 110 analyzes the raw sensor data associated with the mismatch records to detect the landmark object that is not represented in the landmark map 520. The HD map system 110 may further classify the detected landmark object.” The landmark object is detected via raw sensor data but is not represented in the landmark map 520, therefore, the HD map system 110 classifies the unverified landmark object (i.e. update semantic labels based on the new feature)) to generate modified pre-mapped data (i.e. update existing landmark maps).)

It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Yang to incorporate the teachings of Wheeler to include updating semantic labels of the pre-mapped data based on the new feature described by the current data to generate modified pre-mapped data in order to update the map and to “verify whether the landmark object as presented in the HD map 110 is accurate or should be updated” (Para. 0107, Wheeler). Furthermore, “conventional maps are created by survey teams that use drivers with specially outfitted cars with high resolution sensors that drive around a geographic region and take measurements. The measurements are taken back and a team of map editors assembles the map from the measurements. This process is expensive and time consuming (e.g., taking possibly months to complete a map). Therefore, maps assembled using such techniques do not have fresh data. For example, roads are updated/modified on a frequent basis roughly 5-10% per year. As a result, conventional techniques of maintaining up-to-date for safe navigation of autonomous vehicles.” (Para. 0005, Wheeler). Therefore, updating semantic labels of the pre-mapped data based on the new feature would reduce the cost and time consumed of the map updating process and would further provide safe navigation for autonomous vehicles.

Regarding claim 3,
Yang does not specifically state classifying a type of the new feature in accordance with an analysis of a structure of the current data; and 22102397-626593 (P100205-US-O1)combining the modified pre-mapped data with revised semantic labels, the revised semantic labels having been generated based on the type of the new feature.
However, Wheeler teaches:
classifying a type of the new feature in accordance with an analysis of a structure of the current data; and 22102397-626593 (P100205-US-O1)combining the modified pre-mapped data with revised semantic labels, the revised semantic labels having been generated based on the type of the new feature.
(In para 0100, “FIG. 10 is a flow chart illustrating an example process of an online HD map system 110 (e.g., the map update module 420) updating existing landmark maps, according to one embodiment. The online HD map system 110 receives 1002 verification records and associated data (e.g., raw sensor data) from vehicles 150.” And in para 0105, “For one or more mismatch records of the first type that correspond to an unverified detected object at a particular location, the online HD map system 110 analyzes the raw sensor data associated with the mismatch records to detect the landmark object that is not represented in the landmark map 520. The HD map system 110 may further classify the detected landmark object.” The landmark object is detected via raw sensor data but is not represented in the landmark map 520, therefore, the HD map system 110 classifies the unverified landmark object (i.e. update semantic labels based on the new feature). The pre-mapped data (i.e. from HD map system 110) is updated with a revised semantic label (i.e. classifies the unverified landmark object) based on the new feature (i.e. the landmark object). “The same motivation from claim 1 applies”.

Regarding claim 4,
However, Yang discloses:
connecting a pixel of the new feature with another pixel when the another pixel of the new feature is within a threshold distance of the pixel; clustering connected pixels into the new feature when the connected pixels describe a shape of the new feature; 
 (See Fig. 14C and 14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” Connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a cylindrical object 1420) of the new feature (para 0109, “the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”).)
and removing pixels that do not fall within the clustered connected pixels,
(In para 0109, “The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road” and in para 0110, “The filtering step 1330 removes any vertical elements that deviate too much from the vertical direction.” The filtering step 1330 includes removing pixels that do not fall within the clustered connected pixels (i.e. removing any vertical elements that deviate too much from the vertical direction).)

“After receiving 1310 the scanner data, the vehicle computing system 120 can optionally preprocess each scan line to remove scan points likely to represent noise. In one embodiment, the preprocessing is performed by dividing each scan line into a plurality of segments. Each segment includes a plurality of adjacent scan points that have similar ranges (e.g., ranges that do not deviate from each other by more than a threshold distance or percentage).” Scan points (i.e. pixels) are removed if adjacent scan points deviate from each other by more than a threshold distance.)
wherein the map is revised based on iterating through the clustered pixels that represent inconsistencies with the pre-mapped data.
(In para 0116, “For example, the vehicle computing system 120 may use the clusters to perform collision avoidance, or send the clusters to the online HD map system 110 to be added to the data in an occupancy map 530.” The HD map is revised to add data (i.e. the new feature) in the occupancy map 530. 
The method is done continuously (i.e. “as a vehicle travels forward on a road”, para 0106). Therefore, the system continuously iterates through the clustered pixels that represents inconsistencies with the pre-mapped data.

In para 0060, “The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly.”)

Regarding claim 5,
Yang discloses:
wherein the connected pixels are clustered based on a determination that the shape of the new feature is within a same direction as a road.
(See Figs. 14A-14D and para 0109, “The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”.  FIGS. 14D shows clustering connected pixels based on a determination that the shape of the new feature is within a same direction as a road. Furthermore in para 0106, “The example shown in FIG. 14A depicts scanner data that may be received from a LiDAR sensor mounted on a vehicle as the vehicle travels forward on a road”. The new features are detected via LIDAR where the shape of the new feature is within a same direction as a road.)

Regarding claim 6,
the associated intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
However, NGUYEN teaches:
wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in the associated intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
(In para 0053, “After capturing operation 180, LIDAR-based process 175 proceeds to segmenting operation 185, in which LIDAR processing module 60 segments captured LIDAR data into clusters. To segment captured LIDAR data, LIDAR processing module 60 may group adjacent portions of each frame of LIDAR data that have similar intensities into clusters.” And in para 0054, “Lidar-based process 175 then proceeds to identifying operation 190, in which small clusters of sufficient intensity are identified as candidate raised pavement markers 195. Identifying operation 190 may use a minimum intensity threshold, with clusters having intensity higher than the intensity threshold being further considered. Lidar processing module 60 may be pre-programmed with minimum and maximum size thresholds, such that any clusters having size less than the maximum size threshold and greater than the minimum size threshold are identified as candidate raised pavement markers 195.” The current data that is captured by LIDAR also captures a change in intensity (i.e. clustering LIDAR data that have similar intensities). The identifying operation 190 includes identifying small clusters of sufficient intensities (i.e. the high intensity areas being above a threshold intensity of low intensity areas) as candidate raised pavement markers 195.  Furthermore, since any clusters having a size less than the maximum size threshold and a size greater than the minimum size threshold are identified as candidate raised pavement markers, then the current data describing the new feature (i.e. raised pavement markers) includes a threshold spatial closeness of high intensity area narrower than a threshold width (i.e. narrower than the maximum size).)

It would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to have modified Yang to incorporate the teachings of NGUYEN to include wherein the current data describing the new feature of the location is captured by at least one sensor capturing a change in intensity, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas in order to enhance the performance of the lane boundary detection system.  In para 0049 of NGUYEN, “detection of reflective intensity is relevant to the present disclosure, because high intensity clusters are considered candidate raised pavement markers.” Therefore, capturing the change in intensity from LIDAR data and 

Regarding claim 7,
Yang does not specifically state defining a map portion of the map by a boundary of location coordinates, wherein the pre-mapped data is an earlier version of the map portion, and the current data is a later, revised version of the map portion; and modifying the map in accordance with the revised version of the map portion when the revised version of the map portion is within a drivable location for the autonomous vehicle. However, Wheeler teaches:
defining a map portion of the map by a boundary of location coordinates, wherein the pre-mapped data is an earlier version of the map portion, and the current data is a later, revised version of the map portion; and modifying the map in accordance with the revised version of the map portion when the revised version of the map portion is within a drivable location for the autonomous vehicle.
(In para 0073, “The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical region to the neighboring geographical region when the vehicle crosses a threshold distance within this buffer. For example, as shown in FIG. 6B, a vehicle starts at location 650a in the geographical region 610a. The vehicle traverses along a route to reach a location 650b where it cross the boundary of the geographical region 610 but stays within the boundary 620 of the buffer. Accordingly, the vehicle computing system 120 continues to use the geographical region 610a as the current geographical region of the vehicle. Once the vehicle crosses the boundary 620 of the buffer at location 650c, the vehicle computing system 120 switches the current geographical region of the vehicle to geographical region 610b from 610a.” The vehicle computing system 120 switches from the current geographical region to the neighboring geographical region when the vehicle crosses a threshold distance as shown in Fig. 6B. Fig. 6B further shows a map portion of the map which includes a current geographical region 001 and a neighboring geographical region 003.  Since these regions are bounded on a map, then these regions are bounded by location coordinates. 

In para 0052, “The 3D map APIs also include map update APIs, for example, download-map-updates API and upload-map-updates API. The download-map-updates API receives as input a planned route identifier and downloads map updates for data relevant to all planned routes or for a specific planned route. The upload-map-updates API uploads data collected by the vehicle computing system 120 to the online HD map system 110. This allows the online HD map system 110 to keep the HD map data stored in the online HD map system 110 up to date based on changes in map data observed by sensors of vehicles driving along various routes.” The map is modified according to the revised version of the map portion (i.e. map data observed by sensors of the vehicle) when the map portion is within a drivable location.) “The same motivation from claim 1 applies”.


All limitations have been examined with respect to the method in claims 1, 3-7. The computing system taught/disclosed in claims 8, and 10-14 can clearly perform the method of claims 1, 3-7. Therefore claims 8, and 10-14 are rejected under the same rationale.

	
Regarding claims 15 and 17-20,
All limitations have been examined with respect to the method in claims 1 and 3-6. The apparatus taught/disclosed in claims 15 and 17-20 can clearly perform the method of claims 1 and 3-6. Therefore claims 15 and 17-20 are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ganjineh et al. US20200098135A1 discloses determining a geographical location and orientation of a vehicle travelling through a road network. The method comprises obtaining, from one or more cameras associated with the vehicle travelling through the road network, a sequence of images reflecting the environment of the road network on which the vehicle is travelling, wherein each of the images has an associated camera location at which the image was recorded. A local map representation representing an area of the road network on which the vehicle is travelling is then generated using at least some of the obtained images and the associated camera locations. The generated local map representation is compared with a section of a reference map, the reference map section covering the area of the road network on which the vehicle is travelling, and the geographical location and orientation of the vehicle within the road network is determined based on the comparison. (Abstract)
Kraeling et al. US20190180118A1 discloses an analysis processor that can identify the image feature by examining intensities of the pixels in the images/frames (or using another technique) and determining that one or more groups of pixels having the same or similar (e.g., within a designated range) of intensities appear in locations of the images that are close to each other. (See Para. 0145)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669